Case 4:18-cv-00442-ALM-CMC Document 78 Filed 10/28/19 Page 1 of 5 PageID #: 1180



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  Edward Butowsky,

        Plaintiff,

  v.                                                        Case No. 4:18-cv-00442-ALM-cmc

  David Folkenflik, et al.,

        Defendants


         PLAINTIFF'S CORRECTED REPLY IN SUPPORT OF MOTION TO
       COMPEL FEDERAL BUREAU OF INVESTIGATION TO COMPLY WITH
                        SUBPOENA DUCES TECUM

           NOW COMES Edward Butowsky, the Plaintiff, replying in support of his MOTION

  TO   COMPEL FEDERAL BUREAU OF INVESTIGATION TO COMPLY WITH SUBPOENA DUCES TECUM

  (hereinafter “MOTION TO COMPEL”)(Doc. No. 75)1 as follows:

                                               Introduction

           A lot has happened in the short period since the Plaintiff filed his MOTION                 TO


  COMPEL and the government filed the FEDERAL BUREAU                 OF INVESTIGATION'S     RESPONSE   IN


  OPPOSITION      TO   PLAINTIFF'S MOTION        TO   COMPEL (Doc. No. 76) (hereinafter “FBI

  RESPONSE”). In a reply filed on October 24, 2019 in United States v. Michael T. Flynn,

  Case No. 1:17-cr-00232-EGS (D.D.C.), attorney Sidney Powell laid out damning

  evidence that high-ranking FBI officials systematically tampered with records and hid

  exculpatory evidence for the purpose of framing the defendant, retired General Mike

  1 The undersigned should have noted in the MOTION that a nearly identical motion was filed on October
       10, 2019 as Docket No. 160 in the related case of Butowsky v. Gottlieb, 4:18-cv-180-ALM (E.D.
       Tex.).

                                                      -1-
Case 4:18-cv-00442-ALM-CMC Document 78 Filed 10/28/19 Page 2 of 5 PageID #: 1181



  Flynn. The reply itself is sealed, but Ms. Powell publicly posted a redacted version

  online, and the Plaintiff has attached a copy as Exhibit 1. The Plaintiff requests that the

  Court take judicial notice of that attachment or obtain a copy of the reply (and its

  exhibits) directly from the D.C. court.

         As the Court is probably aware, the criminal charges against General Flynn are an

  integral part of the “Russia Collusion Hoax” outlined in the Plaintiff's SECOND AMENDED

  COMPLAINT. See, e.g., Petr Svab, “Did Flynn Just Call Out Mueller on Under-the-Table

  Plea Deal?”, The Epoch Times, July 14, 2019 (https://www.theepochtimes.com/did-flynn-

  just-call-out-mueller-on-under-the-table-plea-deal_3001928.html). If the FBI is willing to

  conceal records and tamper with evidence in order to frame a highly-decorated former

  military officer, all for the purpose of promoting and protecting a political hoax, then it

  should not be difficult to believe that the FBI would conceal records about Seth Rich in

  order to protect that same hoax.

                                            Argument

         In the FBI RESPONSE, the FBI relied on the wrong line of authority. Neither of the

  two Fifth Circuit cases cited in the FBI RESPONSE, i.e., CF Industries, Inc. v. Dep’t of

  Justice BATF, 692 F.App’x 177, 182 n.3 (5th Cir. 2017) and Hasie v. Office of

  Comptroller of Currency of U.S., 633 F.3d 361, 365 (5th Cir. 2011), deal with subpoenas

  issued under Fed. R. Civ. P. 45. Instead, the underlying litigation in both CF Industries

  and Hasie occurred in state court, therefore the respective plaintiffs filed claims in federal

  court pursuant to the Administrative Procedures Act (“APA”). It is well-established that

  state court parties may not issue state-court subpoenas on federal entities or personnel,


                                               -2-
Case 4:18-cv-00442-ALM-CMC Document 78 Filed 10/28/19 Page 3 of 5 PageID #: 1182



  and the Plaintiff does not dispute that here. That issue is, however, completely irrelevant

  to this case. The relevant question is whether a federal entity such as the FBI is subject to

  a subpoena issued pursuant to Rule 45.

          The first court in the Fifth Circuit to consider that issue was the Eastern District of

  Louisiana in In re Vioxx Products Liab. Litig., 235 F.R.D. 334, 342 (2006), followed

  shortly thereafter by the Middle District of Lousiana in Shoemaker v. State Farm Fire &

  Cas. Co., CV 05-302-A-M2, 2006 WL 8433454 (June 21, 2006). The core question,

  according to Vioxx, was whether the federal government was a “person” subject to a

  subpoena for purposes of Rule 45. 235 F.R.D. at 342. The Vioxx court concluded that the

  federal government is a “person” as the term is used in Rule 45. Id. The Shoemaker court

  reached the same conclusion, 2006 WL 8433454 , and the following year the D.C. Circuit

  reached the same conclusion. Watts v. S.E.C., 482 F.3d 501, 508–09 (D.C. Cir. 2007),

  citing Vioxx (among others). Five years after Watts, the Seventh Circuit adopted its

  reasoning in holding that a state was likewise a “person” under Rule 45. Ott v. City of

  Milwaukee, 682 F.3d 552, 556 (7th Cir. 2012). The Seventh Circuit noted that as of

  2012, the D.C. Circuit was the only circuit that had addressed the issue, id.,2 and the

  Plaintiff has not found any other circuit cases since. Nonetheless, the majority position

  holds that a federal agency is a “person” for purposes of Rule 45. See Ceroni v. 4Front

  Engineered Sols., Inc., 793 F. Supp. 2d 1268, 1275–76 (D. Colo. 2011)(citing cases).




  2   That statement is somewhat confusing, as Watts itself cites U.S. E.P.A. v. Gen. Elec. Co., 197 F.3d
      592, 598 (2d Cir. 1999), opinion amended on reh'g, 212 F.3d 689 (2d Cir. 2000), where the Second
      Circuit held that subpoenas could be served on non-party federal respondents.

                                                     -3-
Case 4:18-cv-00442-ALM-CMC Document 78 Filed 10/28/19 Page 4 of 5 PageID #: 1183



           The Vioxx court noted a split of authority concerning whether Rule 45 standards or

  APA standards apply to a motion to compel production from a federal agency, but it

  ultimately did not reach the issue. 235 F.R.D. at 344. Whereas Rule 45 requires the

  production of documents absent an “undue burden” on the respondent, the APA is

  considerably more narrow, requiring the subpoena proponent to demonstrate that the

  agency's decision to withhold documents was “arbitrary and capricious.” Id. The issue

  appears to be unresolved in the Fifth Circuit. In re of C.F. Bean, LLC, 1:13CV77-HSO-

  RHW, 2015 WL 5296771, at *1 (S.D. Miss. Sept. 10, 2015). The greater weight of

  authority suggests, however, that Rule 45 standards apply to Rule 45 subpoenas. See

  Gardner v. Michigan State Univ., 1:12-CV-1018, 2013 WL 5320282, at *3-4 (W.D.

  Mich. Sept. 20, 2013)(citing cases).

           The Plaintiff should prevail under either standard. In his MOTION, he provided

  clear evidence that relevant FBI records exist, and that they are relevant to his case. The

  government does not disputed their relevance, nor has it suggested in the FBI RESPONSE

  that the requested records are covered by some sort of exemption or privilege. Instead,

  the FBI has refused (in a separate FOIA case) to search for the documents in the places

  where they are most likely to be found. See MOTION                TO   COMPEL. If that is not “arbitrary

  and capricious,” it is hard to imagine what would be.3




  3    In the FBI RESPONSE, the government suggested that the undersigned violated Local Rule 7 because
      he did not confer with the U.S. Attorney's Office before filing the motion to compel. Plaintiff's
      Counsel did not think the rule applied to non-parties, but common sense and common courtesy would
      certainly weigh in favor of such consultation, therefore Plaintiff's Counsel will do that going forward.

                                                      -4-
Case 4:18-cv-00442-ALM-CMC Document 78 Filed 10/28/19 Page 5 of 5 PageID #: 1184



                                         Conclusion

         The FBI is subject to Rule 45, and its objections (to the extent that it has

  preserved any) are meritless. The Court should, therefore, order the FBI to comply with

  the subpoena duces tecum.

                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky




                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on October 28, 2019, which should result in automatic notification to all counsel
  of record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -5-
